DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Swartz et al. (U.S. PGPub 2016/0037459) teaches obtaining one or more frames from a plurality of stations (STAs) within the multi-AP environment, wherein the one or more frames includes a signal-to-noise (SNR) value (a required SNR is determined for one or more client devices seeking to associate with the AP. For a given client device, the required SNR may vary with different data rates at which the client device can operate. In an embodiment, the required SNR is determined for each of a plurality of client devices and each of their respective data rates. Such information may be determined from publicly available information, e.g., published by client device vendors. Alternatively, this information can be provided by the client devices themselves, either with or without a query from the AP; See [0027]). Swartz further teaches calculating an SNR margin for each combination of client device and data rate (See [0028]-[0029]) and adjusting the transmit power at the AP as necessary so that that SNR margin exceeds the SNR requirement for one or more client devices at one or more of their data rates (See [0030]).
U.S. PGPub 2015/0237639) teaches the access point can receive a plurality of SNR reports (e.g., included in responses to sounding frames) from the plurality of devices. The access point can compare the plurality of SNRs across the plurality of devices. The comparison can include comparing a reported SNR against a predefined or acceptable threshold (e.g., for the device and/or the access point). For example, the comparison can include comparing a reported SNR against a SNR threshold which can be system-specific, application-specific (e.g., an application/source/network-specific connection with a device via the access point), and/or device-specific (e.g., specified by a MCS assigned to a device). The comparison can include determining a SNR margin or deficiency relative to a SNR threshold. The comparison can include comparing SNR margins or deficiencies between devices. The comparison can include assigning weights or priority to at least some of the SNRs, and/or SNR margins or deficiencies, between the devices. For example, the access point can compare a signal-to-noise ratio reported by the first device to a signal-to-noise ratio reported by the second device (e.g., including a comparison of SNR margins) (See [0064]). The access point adjusts a transmission power of the access point for a device. The access point can, for example, reduce (or increase) a transmission power of the access point for the device. The access point can, for example, reduce (or increase) the transmission power to transmit the packet. The access point can adjust a transmission power of the access point for a device based on an assigned MCS. The access point can adjust a transmission power of the access point for a device based on a signal-to-noise ratio margin or deficiency, e.g., relative to a predefined or acceptable threshold (e.g., for the device and/or the access point). The access point can adjust a transmission power of the access point for a device based at least on the signal-to-noise ratio comparison. The See [0067]). The access point can adjust a transmission power of the access point for a device based on at least one SNR report. (See [0068]).
The prior art of Backes et al. (U.S. PGPub 2004/0170140) teaches a wireless network with multiple APs (See [0067]). Backes further teaches during the channel selection process, the AP transmits at maximum power, that is, it uses a TP backoff value of zero. Once the AP has successfully claimed a channel, it calculates a TP Backoff value and adjust its transmit power for data transmissions down, in accordance with this value to minimize same channel interference and maximize channel/bandwidth re-use (See [0153]). Finally Backes teaches if the AP, however, finds that the highest corrected_power level is higher than the AP 12's noise floor, it needs to set a TP Backoff to avoid interfering with that AP. In this case the AP calculates Max TP Backoff by subtracting its noise floor from the corrected_power associated with that AP (See [0161]).
Claims 1-15 appear to be novel and inventive because prior art fails to show or teach determining an average SNR value based on the one or more frames obtained from the plurality of STAs; and comparing the average SNR value to a threshold SNR value range; if the average SNR value exceeds the threshold SNR value range, reducing transmission power of the selected AP within the multi-AP environment; if the average SNR value is below the threshold SNR value range, increasing transmission power of the selected AP within the multi-AP environment, in combination with the other limitations of the independent claim.
Claims 16-21, 22-25 and 26-30 appear to be novel and inventive for reasons similar to claim 1 above.


Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        6/4/2021